NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FORREST TROY ERICKSON,                          No.    20-35079

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05331-MLP

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                       Argued and Submitted March 2, 2021
                                Portland, Oregon

Before: PAEZ and WATFORD, Circuit Judges, and TUNHEIM,** District Judge.

      Forrest Erickson appeals from the district court’s order affirming the

administrative law judge’s decision denying his application for Disability

Insurance and Supplemental Security Income benefits. We reverse and remand for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
                                                                          Page 2 of 3

further proceedings.

      At the hearing, the vocational expert testified that Erickson could perform

jobs that exist in significant numbers in the national economy. Specifically, the

vocational expert testified that Erickson could perform the work of lens inserter

(25,000 jobs), table worker (11,000 jobs), and masker (5,000 jobs). Erickson

properly challenged the accuracy of the vocational expert’s jobs numbers by

submitting a post-hearing supplemental brief with accompanying exhibits. See

Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017). The evidence Erickson

submitted conflicted most notably with the vocational expert’s estimate of the

number of lens inserter jobs available in the national economy. The expert pegged

that number at 25,000, but Erickson’s evidence suggested that there were only

19,199 jobs available nationally in the ophthalmic goods manufacturing industry as

a whole. Because the lens inserter position comprises just a segment of that larger

industry, Erickson’s evidence called into doubt the accuracy of the vocational

expert’s estimate.

      The administrative law judge (ALJ) did not adequately resolve this apparent

conflict in the evidence. The ALJ credited the vocational expert’s testimony with

respect to the number of lens inserter jobs by referencing a 2017 Bureau of Labor

Statistics report, which is not part of the administrative record. According to the

ALJ’s description of the report, it showed merely that there are more than 25,000
                                                                         Page 3 of 3

jobs nationally in the ophthalmic goods manufacturing industry as a whole. The

ALJ did not explain how that figure can be reconciled with the vocational expert’s

estimate that a single position within that industry produces 25,000 jobs on its own.

      Without substantial evidence to support the vocational expert’s 25,000 jobs

estimate for the lens inserter position, the Commissioner has not carried his burden

at step five of showing that Erickson can perform work that exists in “significant

numbers in the national economy.” Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999) (quotation omitted); see also Gutierrez v. Commissioner of Social Security,

740 F.3d 519, 529 (9th Cir. 2014). We therefore reverse the district court’s

judgment with instructions to remand the case to the ALJ for further proceedings

consistent with this disposition.

      REVERSED and REMANDED.